EXHIBIT 10.1
AMENDMENT
TO THE
MASTER LOAN AGREEMENT




THIS AMENDMENT is entered into as of March 23, 2009, between CoBANK,  ACB
(“CoBank’) and SOUTH DAKOTA SOYBEAN PROCESSORS, LLC, Volga,  South Dakota (the
Company).


BACKGROUND


CoBank and the Company are parties to a Master Loan Agreement dated October 5,
2005 (such agreement, as previously amended, is hereinafter referred to as the
“MLA”). CoBank and the Company now desire to amend the MLA. For that reason, and
for valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), CoBank and the Company agree as follows:


1. 
Section 9(H) of MLA is hereby amended and restated to read as follows:



SECTION 9. Negative Covenants. Unless otherwise agreed to in writing by CoBank,
while this agreement is in effect the Company will not and will not permit its
Subsidiaries to:


(H) Dividends, Etc. Declare or pay any dividends, or make any distribution
of assets to the stockholders, or purchase, redeem, retire or otherwise acquire
for value any of its capital stock, or allocate or otherwise set apart any sum
for any of the foregoing. except that in any fiscal year of the Company, the
Company may pay dividends in an amount up to 50% of its consolidated net
income for the prior fiscal year, provided that no Event of Default or Potential
Default shall have occurred and be continuing or would result therefrom.


2. 
Except as set forth in this amendment, the MLA, including all amendments
thereto, shall continue in full force and affect as written.

 
 
IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown shove.



CoBANK, ACB   SOUTH DAKOTA SOYBEAN       PROCESSORS, LLC                     By:
/s/ Irene Matlin
  By:
/s/ Rodney Christianson
 
Title: Assistant Corporate Secretary
   
Title:  CFO

 

 
 
 

--------------------------------------------------------------------------------

 
 
REVOLVING TERM LOAN SUPPLEMENT


THIS SUPPLEMENT to the Master Loan Agreement dated October 6, 2005 (the “MLA”),
is entered into as of March 23. 2009 between CoBANK, ACB (“CoBank”) and SOUTH
DAKOTA SOYBEAN PROCESSORS, LLC, Volga, South Dakota (the “Company”), and amends
and restates the Supplement dated December 24, 2008 and numbered RIB051T05C.


SECTION 1.  The Revolving Term Loan Commitment.  On the terms and conditions set
forth in the MLA and this Supplement, CoBank agrees to make loans to the Company
from the data hereof, up to and including September 20, 2013, in an aggregate
 principal amount not to exceed, at any one time outstanding, $11,900,000.00
less the amounts scheduled to be repaid during the period set forth below in
Section 5 (the “Commitment”). Within the limits of the Commitment, the Company
may borrow, repay,  may borrow, repay, and reborrow.


The Company may, in its sole discretion, elect to permanently reduce the amount
of the Commitment by giving CoBank ten (10) days prior written entice.  Said
election shall be made only if the Company is not in default at the time of the
election and will remain in compliance with all financial covenants after such
reduction. Any such reduction shall be treated as an early, voluntary reduction
of the Commitment amount and shall not delay or reduce the amount of any
scheduled Commitment reduction under Section 5 hereof (which reductions shall
continue in semi-annual increments of $1,300,000.00 on the dates determined in
accordance with Section 5), but rather shall result in an earlier expiration of
the Commitment and final maturity of the loans.


SECTION 2.   Purpose.  The purpose of the Commitment is to provide working
capital to the Company and to finance the construction of a soybean refinery.


SECTION 3.    Term.  Intentionally Omitted.


SECTION 4.     Interest.  The company agrees to pay interest on the unpaid
balance of the loan(s) in accordance with one or more of the following interest
rate options, as selected by the Company:


(A)             One-Month LIBOR Index Rate. At a rate (rounded upward to the
nearest 1/100th and adjusted for reserves required on “Eurocurrency Liabilities”
[as hereinafter defined] for banks subject to “FRB Regulation D” [as hereinafter
defined] or required by any other federal law or regulation) per annum equal at
all times to 2.90% above the annual rate quoted by the British Bankers
Association (the “BBA”) at 11:00 a.m. London time for the offering of one
(1)-month U.S. dollars deposits, as published by Bloomberg or another major
information vender listed on BBA’s official website on the first “U.S. Banking
Day” (as hereinafter defined) in each week, with such rate to change weekly on
such day.  The rate shall be reset automatically, without the necessity of
notice being provided to the Company or any other party, on the first “U.S.
Banking Day” of each succeeding week, and each change in the rate shall be
applicable to all balances subject to this option.  Information about the
then-current rate shall be made available upon telephonic request.  For purposes
hereof: (1) “U.S. Banking Day: shall mean a day on which CoBank is open for
business and banks are open for business in New York; (2) Eurocurrency
Liabilities” shall have the meaning as set forth in “FRB Regulation D”; and (3)
“FRB Regulation D” shall mean Regulation D as promulgated by the Board of
Governors of the Federal Reserve System, 12 CFR part 204, as amended.
 
 

--------------------------------------------------------------------------------




(B)          Quoted Rate. At a fixed rate per annum to be quoted by CoBonk in
its sole discretion in each instance. Under this option, rates may be fixed on
such balances and for such periods, as maybe agreeable to CoBank in its sole
discretion in each instance, provided that; (1) the minimum fixed period shall
be 30 days; (2) amounts may be fixed in increments of $100,00000 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall he
five.


The Company shall select, the applicable rate option at the time it requests a
loan hereunder and may subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options.  Upon the expiration of any fixed rate period, interest
shall automatically accrue at the variable rate option provided for above unless
the amount fixed is repaid or fixed for an additional period in accordance with
the terms hereof.  Notwithstanding the foregoing, rates may not be fixed in such
a manner as to cause the Company to have to break any fixed rate balance in
order to pay any installment of principal. An elections provided for herein
shall be made telephonically or in writing and must be received by 12:00 Noon
Company’s local time. Interest shall be calculated on the actual number of days
each loan is outstanding on the basis of a year consisting of 360 days and shall
be payable monthly in arrears by the 20th day of the following month or on such
other day in such month as CoBank shall require in a written notice to the
Company.


SECTION 5.   Promissory Note. The Company promises to repay on the date of each
reduction in the Commitment, the outstanding principal, if any, that is in
excess of the available balance. The available balance shall be decreased by
$l,300,000.00 on the 20th day of each September and March beginning September
20. 2009, and continuing through and including March 20, 2013, followed by a
final reduction at the expiration of the Commitment on September 20, 2013, at
which time any outstanding balance shall be due and payable in full.  If any
installment due date in not a day on which CoBank is open for business, then
such payment shall be made on the next day on which CoBank is open for business,
in addition to the above, the Company promises to pay interest on the unpaid
principal balance hereof at the times and in accordance with the provisions set
forth in Section 4 hereof.  This note replaces and supersedes, but does not
constitute payment of the indebtedness evidenced by, the promissory note set
forth in the Supplement being amended and restated hereby.


SECTION 6.   Security.  The Company’s obligations hereunder and, to the extent
related hereto, the MLA, shall be scented, as provided in the Security Section
of the MLA, including without limitation as a future advance under any existing
mortgage or deed of trust.
 
 

--------------------------------------------------------------------------------




SECTION 7.   Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to CoBank a commitment fee on the average daily unused portion of
the Commitment at the rate of 0.50% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month. Such fee shall
be payable for each month (or portion therein) occurring during the original or
any extended term of the Commitment.
 
SECTION 8.   Amendment Fee.  In consideration of the amendment, the
Company  agrees to pay to CoBank on the execution hereof a fee in the amount
$5,000.00.
 
 
IN WITNESS WHEREOF the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.



CoBANK, ACB   SOUTH DAKOTA SOYBEAN       PROCESSORS, LLC                     By:
/s/ Irene Matlin
  By:  
/s/ Rodney Christianson
 
Title: Assistant Corporate Secretary
   
Title:  CFO
                                                 

--------------------------------------------------------------------------------